UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 22, 2014 INTEGRITY APPLICATIONS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 0-54785 98-0668934 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 102 Ha’Avoda Street, P.O. Box 432, Ashkelon, IsraelL3 7810301 (Address of Principal Executive Office) Registrant’s telephone number, including area code 972 (8) 675-7878 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. On July 22, 2014, Integrity Applications, Inc., a Delaware corporation (the “Company”), reconvened its 2014 Annual Meeting of Stockholders (the “Meeting”).The Meeting was initially called to order on July 8, 2014 and adjourned until July 22, 2014 due to the lack of requisite quorum.At the Meeting, the Company’s stockholders voted on proposals to: (1) elect Zvi Cohen, Dr. Robert Fischell, Avner Gal and David Malka to the board of directors of the Company, each to serve for a one year term expiring at the Company’s 2015 Annual Meeting of Stockholders; and (2) ratify the appointment of Fahn Kanne & Co. Grant Thornton Israel as the Company’s independent registered public accounting firm for the 2014 fiscal year.The final voting results for each of these proposals are as follows: Proposal 1 The Company’s stockholders voted in favor of the election of the following director nominees, each toserve for a one year term expiring at the Company’s 2015 Annual Meeting of Stockholders. Votes “For” Votes Withheld Broker Non-Votes Zvi Cohen - Dr. Robert Fischell - Avner Gal - David Malka - Proposal 2 The Company’s stockholders voted in favor of ratification of the appointment of Fahn Kanne & Co. Grant Thornton Israel as the Company’s independent registered public accounting firm for the 2014 fiscal year. Votes “For” Votes “Against” Abstentions Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTEGRITY APPLICATIONS, INC. Date:July 24, 2014 By: /s/Avner Gal Name: Avner Gal Title: Chief Executive Officer
